Tenney, J.
It is made the duty of every town and plantation clerk, to record all births and deaths which shall occur in the town or plantation of which he is clerk, and come to his knowledge. R. S., c. 38, § 1. And parents and other persons specified, are required to give notice to the clerk of the towns where they respectively reside of the births and deaths, which take place in their families,' &c., and for each neglect of this duty, a penalty of one dollar is incurred. Seet. 2. ■ *
Clerks-are not precluded from obtaining information of births and deaths from other persons besides those, who are bound by law, to communicate it. Neither are they restricted in making the records of the births and deaths, which occur during their continuance in office. Parents and others upon whom the duty is imposed, have six months in which to give the notice, without being liable to the penalty for neglect; and it must'have been the intention of the authors of the statute, that all such should be recorded, notwithstanding the births and deaths may have taken place before the official terms of the clerks. And they are not forbidden to record births and deaths, even a longer time, than six months after their occurrence.
Books of records of births and deaths, made by town clerks, are of themselves, evidence of the facts recorded. 1 Grecnl. ,Ev. § 484. And it is, undoubted!}, contemplated by Legislatures, which provide for such, that the clerks of towns, acting in the discharge of official trusts, and under oath, will be careful to place upon the records, only such facts as are shown to them to be true; and. to exclude every thing, which is represented as having happened so long-before «they are notified that the correctness of the information may be doubtful or uncertain. Every thing reported to clerks, which cannot be treated as reasonably satisfactory, touching births and deaths, must fail to be that, *347which, in the language of the statute, “ comes to their knowledge.”
If a clerk should in good faith, and in the exercise of a sound discretion, record upon the town books, births and deaths, which are supposed to have occurred in the town, of which he is clerk, a longer time than six months before they came to his knowledge, he would be entitled to the compensation allowed by the statute for such services.
Where, however, a birth or a death has been recorded as required by the statute, the provision therein has been fulfilled, and no duty devolves upon the clerk, by virtue of his office to supply those records, if they should be lost or destroyed ; or after such accidents, to form a new record, without reference to the contents of that which has been lost or destroyed. If he should do so, the town would not, without some corporate action, or direction of its officers, be bound to compensate the clerk for such services.
The official duties of the plaintiff, in recording births and deaths, were not increased by the destruction of the records; and if he performed any labor upon the records beyond these, he cannot properly call upon the town for payment. But for recording births and deaths, which took place in tho town, before he was clerk, and which have come to his knowledge, and which were not before made, he is entitled to remuneration.
By the agreement of parties, the action must stand for trial.